Title: To Alexander Hamilton from Jonathan Dayton, [7–8 April 1792]
From: Dayton, Jonathan
To: Hamilton, Alexander



Dr. Sir,
Thursday noon [April, 7–8, 1792]

I herewith enclose a letter which I have received from Messrs. Mackay & Dixey. The subject appears to be of some moment, and the objects may probably be attained, by an alteration in the bill about to be brought forward pursuant to your report on ways & means, if you do not dissaprove of it. I am still confined to my lodgings and shall be happy to speak with you on the subject.
Another letter respecting the claim of Perry & Hayes, is also enclosed. Be so good as to inform me whether you have yet made, or prepared, your re⟨port⟩ on that matter.
With very sincere esteem   Yours
Jona: Dayton
P.S. Be pleased to return the letters.
